Citation Nr: 0014625	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  93-05 028	)	DATE
	)
	)

On appeal from the Committee on Waivers and Overpayments,
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $797.87, created by the overpayment of VA 
vocational rehabilitation benefits in May 1988 and December 
1990.



(The issues of whether discontinuance of the appellant's 
vocational rehabilitation program in April 1991 was proper, 
whether the rate of VA benefits paid to the appellant during 
the training period from August 1990 to December 1990 was 
correct, and whether the VA is required to authorize payment 
for tools related to the appellant's vocational 
rehabilitation education goals between August 1990 and 
December 1990 are addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served on active duty from October 1961 to 
October 1963.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1998 when it was remanded for 
additional procedural development.  It has now been returned 
to the Board for appellate review.

The Board observes that the appellant has made numerous 
requests to appear at a hearing for the purpose of presenting 
testimony in support of his claim.  The RO has scheduled 
multiple hearing dates in response to these requests.  Every 
time the appellant has simply failed to report at the 
scheduled time or made excuses.  In the absence of a 
demonstrated commitment on the part of the appellant to 
actually present testimony at a hearing, the Board is of the 
opinion that due process has been served by the RO's multiple 
attempts to schedule hearings for the appellant.  
Furthermore, the Board observes that the appellant has 
availed himself of the opportunity to present voluminous 
written arguments for review by adjudicators and has thus 
actually communicated his contentions and feelings for the 
record.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case in December 1999, the veteran submitted 
written argument and copies of previously-submitted evidence.  
The copies are duplicates of documents already in the file 
and thus already considered by the RO in reaching its 
decisions.  The written argument, although new, appears to 
duplicate in substance argument already made by the veteran 
and already considered by the RO.  Thus, although these 
newly-received items have not been explicitly considered by 
the RO in connection with a decision on the veteran's claims, 
the Board is of the opinion that a remand to provide such 
consideration is unnecessary as the substance of the recent 
submissions has been considered by the RO in connection with 
a decision on the veteran's claims.


FINDINGS OF FACT

1.  When the appellant enrolled in the VA vocational 
rehabilitation program, he was informed that unapproved leave 
from the program may result in loss of subsistence allowance 
for the period of his absence

2.  In January 1988, the appellant enrolled in a course of 
study leading to certification as a diesel mechanic.  He was 
expelled from this school in March 1988 on account of 
aggressive conduct, lack of cooperation with his classmates 
and general problems relating to other people.  His 
subsistence allowance was not terminated until May 1988, 
however, resulting in the creation of an overpayment.

3.  In August 1990, the appellant enrolled in a course of 
study leading to certification as an electronics mechanic.  
His training was interrupted in December 1990, when he 
dropped out of school.  The subsistence allowance was not 
terminated until February 1991, resulting in the creation of 
an overpayment.

4.  The appellant knew or should have known of his obligation 
to inform the VA of changes in his educational status, and 
knew or should have known he was not entitled to receive a 
subsistence allowance when he was not enrolled in a VA 
vocational rehabilitation course of study.

5.  To require recovery of the charged indebtedness from the 
appellant would not cause undue hardship, and would not be 
unfair in light of the appellant's fault in the creation of 
the overpayment and the unjust enrichment that would result 
if its recovery were waived.  


CONCLUSION OF LAW

Recovery of the charged indebtedness in the amount of 
$797.87, would not be against equity and good conscience.  
38 U.S.C.A. §§ 3684, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA pays a subsistence allowance to veterans who are 
pursuing a program of vocational rehabilitation under VA 
auspices for the purpose of facilitating the veteran's 
vocational rehabilitation.  38 U.S.C.A. §§ 3108, 3680; 
38 C.F.R. §§ 21.260, 21.320.  A recipient of any VA benefit 
is obligated to notify the VA of any material change or 
expected change in his or her circumstance which would affect 
his or her entitlement to receive the benefit being paid.  
Specifically, a veteran participating in a VA educational 
program must, without delay, report to the VA any 
interruption or termination in the education program.  The 
date of such interruption of termination will be considered 
to be the last date of pursuit of the education, or in the 
case of correspondence training, the last date a lesson was 
serviced by a school.  38 U.S.C.A. § 3684.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  
In this case, the RO has determined that there was no fraud, 
misrepresentation or bad faith on the part of the appellant.  

Review of the evidence of record shows that in 1983 the 
appellant was approved for VA vocational rehabilitation.  At 
that time, he was provided with VA Form Letter 22-78.  In 
this letter, he was informed that unapproved leave from the 
program may result in loss of subsistence allowance for the 
period of his absence, and that a continued absence of which 
the VA is not informed may be interpreted as withdrawal from 
training, in which case, payment of benefits will be 
suspended.  He was also informed that if he were to consider 
leaving his training program, he should contact the VA 
vocational rehabilitation specialist who was assigned to his 
case. 

During the protracted, but ultimately unsuccessful, course of 
his VA vocational rehabilitation program, the appellant went 
through several different courses of instruction, ranging 
from accounting, to diesel mechanics, to barbering, at 
several different schools.  According to evidence contained 
in his VA vocational rehabilitation file, he experienced 
varying degrees of success in individual classes, but did not 
complete any one course of study and has not earned a degree.  

At two points, in 1984 and 1986, overpayments in the 
appellant's subsistence allowance were created due to a 
reduction in his course load in 1984, and his failure to 
enroll in any courses in 1986.  Both times, the RO proposed 
to recoup the debt by reducing the amount of money in the 
appellant's monthly VA compensation check.  Both times, the 
appellant was notified of the overpayment, his right to 
request a waiver, and the RO's proposal to collect the debts.  
He did not contest the creation of the debt or request a 
waiver either time, and upon both occasions, the debts were 
repaid through the commensurate reduction in his compensation 
benefits.  

In January 1988, the appellant enrolled in a course of study 
leading to certification as a diesel mechanic.  He was 
expelled from this school in March 1988 on account of 
aggressive conduct, lack of cooperation with his classmates 
and general problems relating to other people.  His 
subsistence allowance was not terminated until May 1988, 
however, resulting in the creation of an overpayment.  In a 
letter dated in may 1989, the RO identified the amount of the 
overpayment as $304.80, while other evidence in the file 
reflects the amount of the overpayment as $406.80, which is 
the figure utilized in the most recent Supplemental Statement 
of the Case issued to the appellant.  We note that the 
appellant has not challenged the creation or amount of the 
overpayment.  The appellant requested a waiver of the 
overpayment and perfected a timely appeal to the Board.  

In August 1990, the appellant again enrolled in school, this 
time in a course of study leading to certification as an 
electronics mechanic.  His training was interrupted in 
December 1990, when the appellant apparently dropped out of 
school.  Again, the subsistence allowance was not terminated 
until February 1991, resulting in the creation of an 
overpayment in the amount of $391.07.

In support of his request for a waiver of the two 
overpayments, the appellant argues that the schools which he 
had been attending were inadequately equipped and that he was 
falsely suspended from the first school.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of elements.  
The list of elements contained in the regulation is not, 
however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994). Particular emphasis, however, is placed upon 
the elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Fault

With respect to the element of the appellant's fault, the 
evidence of record indicates that the appellant neglected to 
inform the VA that he was no longer attending school in 1988 
and again in 1991.  According to the paperwork available for 
review, in both instances, the schools informed the VA of the 
appellant's suspension, in 1988, and his withdrawal in 1991.  
Because he had been informed of his responsibility to keep in 
touch with the VA and because he had personally been through 
the process of having to repay an overpayment based on the 
very same situation twice previously, he knew or should have 
known of his obligation to inform the VA of his changed 
status.  The appellant's contention that the schools were not 
properly equipped is not supported by the evidence of record 
and would not constitute a legal excuse for his failure to 
promptly notify the VA of his changed educational status in 
any event.  Based on this evidence, the Board finds ample 
evidence of fault on his part in the creation of the 
overpayment indebtedness.  

Balancing of faults

The fault of the appellant is as described above.  Under the 
provisions of 38 U.S.C.A. § 3684, he bore the sole 
responsibility for notifying the VA of his changed student 
status.  The VA was not responsible for investigating his 
status at school.  After reviewing the record on appeal, the 
Board can find no indication that the actions of the VA 
contributed to the creation of the overpayment at issue.

Undue hardship

The appellant has not contended that to pay the debt of 
$797.87 would cause undue hardship to him or his family.  In 
this regard, we note that the appellant is currently in 
receipt of monthly VA compensation benefits as he has been 
awarded a 70 percent disability rating.  Additionally, the 
appellant has submitted correspondence showing that a local 
bank is in possession of a sum of money belonging to the 
appellant consisting of a substantial balance from a 
certificate of deposit previously owned by the appellant.  
According to the bank, however, the appellant refuses to 
accept the money.  The bank has indicated that as the 
appellant returns all checks and correspondence from the 
bank, the bank will hold the money in the appellant's name 
until he claims it.  Therefore, there is no evidence tending 
to show that the appellant is under financial strain or that 
he is unable to provide himself with the basic necessities of 
life due to financial hardship.  

Given these facts, the Board can only conclude that requiring 
the appellant to repay his debt to the VA would not result in 
undue hardship.  Thus, the Board finds that the appellant 
could afford to pay the charged debt, if payments are made 
over a period of time.  The evidence of record does not show 
that collection of the debt would deprive the appellant or 
his family of the basic necessities of life.  Furthermore, 
there is no evidence of record which indicates that he cannot 
repay the debt, if he is allowed to make payments "which 
bear a reasonable relationship to the size of the debt and 
the debtor's ability to pay" in installments over a period 
of time.  38 C.F.R. § 1.917.  The Board concludes that 
repaying his obligation to the VA in installments over a 
period of time would not prove to be unduly financially 
burdensome to the appellant.

Defeat the purpose 

There is no indication contained in the record that 
recovering the overpayment debt owed to the VA would in any 
way defeat the purpose of the laws and regulations providing 
for the payment of a subsistence allowance to veterans who 
are pursuing vocational rehabilitation.

Unjust enrichment

The appellant received $797.87 from the VA and the taxpayers 
of the United States.  This sum was provided to support him 
in his attempt to obtain an education for the purpose of 
gaining employment.  At the times he received this money, 
however, he was not enrolled in school, for various reasons, 
and he failed to notify the VA of his change in educational 
status.  Thus, he accepted a subsistence allowance at times 
when he knew or should have known he was not entitled to it.  
The Board has concluded that he was not entitled to this sum 
of money and that he was at fault in the creation of the debt 
now declared against him.  The Board concludes that a waiver 
of recovery of the debt result in unfair gain and unjust 
enrichment.

Changing position to one's detriment

There is no evidence of record indicating that the appellant 
relied upon assurances of the VA at any point.  In fact, the 
appellant was properly notified of his responsibility to 
report his change in educational status in a timely manner by 
the VA.  His failure to do so was not related to assurances 
from any VA employee.  

Conclusion

After having carefully reviewed all of the evidence of 
record, the Board believes that the preponderance of the 
evidence is against the appellant's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In the judgment of the 
Board, and for the reasons stated above, the standard of 
equity and good conscience calls for repayment of the 
overpayment indebtedness.


ORDER

Waiver of recovery of an overpayment created by the 
overpayment of VA vocational rehabilitation benefits in the 
amount of $797.87 is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

